Citation Nr: 1441776	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-39 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to August 1972.  He had additional service in the Army Reserves.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for PTSD and a back disability.  

In July 2011, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The matter on appeal in this case includes consideration of service connection for PTSD, and for psychiatric disorders other than PTSD.  Accordingly, the Board has characterized the claim more broadly as reflected on the cover page.

In September 2011, the Board remanded the claims for additional development.  

In September 2012, the Veteran waived initial RO consideration of any subsequent evidence that may be submitted, and the Board accepts any subsequently submitted evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from March 2009 to April 2012, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A back disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current back disability to service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a June 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2009 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, and hearing testimony.  The Board finds that the November 2011 VA examination is adequate.  The examiner reviewed the Veteran's claims file and was informed of the relevant facts regarding the Veteran's medical history.  The opinion also shows that the examiner considered all relevant evidence of record, including the Veteran's statements.
   
Moreover, with respect to the Veteran's July 2011 Board hearing, the Board notes that the undersigned Veterans Law Judge (VLJ) identified the issues on appeal and informed the Veteran of the type of information and evidence that would be needed to support the claim.  The VLJ asked questions to illicit whether there was any outstanding records to be obtained.  Based at least in part to the hearing, the Veteran's claim was remanded for further development.  The Board finds the VLJ has complied with 38 C.F.R. § 3.103(c)(2) (2013.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining VA medical records from various VA medical centers (VAMCs), requesting records from the Binghampton State Hospital, obtaining additional service treatment records (to potentially include an August 1972 medical report from Fort Dix in New Jersey), and scheduling the Veteran for a VA spine examination to determine whether his disability is related to his period of service.  In response, the RO/AMC scheduled the Veteran for a November 2011 VA examination for his back.  The RO/AMC also obtained all available updated VA medical records and available additional service treatment records.  Responses dated in November 2011 from the Albuquerque Vet Center and Bay Pines VAMC and dated in January 2012 from the Syracuse VAMC indicate that there were no records pertaining to the Veteran.  Additionally, the RO/AMC made two requests dated in March 2012 and April 2012 to Binghampton Health Center for the Veteran's medical records, but no response was ever given.  Finally, in May 2012, the RO/AMC made a formal finding on the availability of Binghamptom VA Outpatient records.  Thus, the Board finds that the RO/AMC fulfilled its duty to assist in attempting to obtain the Veteran's outstanding service and post-service treatment records, and no further RO action in this regard is warranted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including testimony at a Board hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's claim for a back disability is based on personal assault, which the Veteran asserts occurred during service in August 1972.  Specifically, he has maintained that two sergeants came into the barracks and beat him badly, breaking a cue stick over his back.  He indicated that after this incident, he was hospitalized in Fort Dix, New Jersey due to back problems and two days later, he was given an honorable discharge for medical reasons.  

On April 1971 enlistment examination, the clinical evaluation of the spine was normal.  It appears that in 1971, the Veteran was initially determined to be unqualified for service due to low weight.  However, it appears his enlistment examination report was reassessed in March 1972, at which time the Veteran's weight was higher, it was certified that physical inspection revealed no defects, and he was enlisted.  An abstract health record reveals that the Veteran was treated at a troop medical clinic in June 1972 (no reason provided).  The Veteran's DD 214 reflects that he was honorably discharged in August 1972 under the authority of AR 635-200 para 5-9, due to failure to meet medical fitness standards.  
During a July 1972 medical board evaluation, a congenital bilateral foot/ankle problem was diagnosed.  This disability was determined to have existed prior to service and due to which the Veteran was discharged from service, based on a finding that he was unfit for induction.  The Veteran made no complaints regarding his spine at this time, and his spine was found to be within normal limits.  

The Veteran underwent an enlistment examination for United States Army Reserve purposes in April 1974.  At that time, clinical evaluation of the spine was normal.  An associated report of medical history reveals that the Veteran denied a history of swollen or painful joints, bone, joint or other deformity or having recurrent back pain.  That examination report indicated that the Veteran had apparently previously been released from service due to misinduction.

Post-service VA and private medical records dated from December 2003 to April 2012 show that the Veteran received intermittent treatment for various back disabilities, including degenerative disc disease of the lumbar spine, osteoarthritis and osteoarthrosis of the spine.  VA records dated in February 2004 document a 1 1/2 year history of back pain following a fall.  The records reference the results of MRI studies of December 2003 which revealed L4-5 disc bulge, with possible L4 nerve root compression.  In a September 2005 VA medical report, the Veteran reported a history of back pain for 10 years.  VA records of January 2009 indicate that the Veteran reported being assaulted by two sergeants in the barracks during service, who reportedly broke two cue sticks over his back and attempted to rape him.  The record indicated that the Veteran reported that his back was injured in this incident and that he was never able to hold a job due to this injury.  

In July 2011, the Veteran testified before the Board at a travel board hearing.  Testimony revealed, in pertinent part, that within a year of being discharged from service, the Veteran started receiving chiropractic treatment for his back.  However, the Veteran testified that this chiropractor was no longer in practice and that he was unable to obtain the associated medical records.  He reported that he had also received medical attention in several emergency rooms due to his back.  

On VA examination in November 2011, the Veteran reported that he was beaten on the low back with a pool cue stick during service in 1972 at Fort Dix, New Jersey.  He stated that he told his commanding officer about the incident but was informed that since he was getting discharged from the military, it was better to "leave it alone."  After discharge from service, the Veteran indicated that he had received chiropractic treatment from 1972 to 2003 that had worsened his back.  He maintained that he had not known that he could receive VA treatment until 2003.  After examination, the Veteran was diagnosed with lumbar and disc degenerative, arthritic changes.  The examiner opined that it was less likely than not that the Veteran's back disability was incurred in or caused by his claimed in-service injury.  She noted that a February 1974 medical report showed alleged conditions of the knee and ankles for which the Veteran received treatment at Fort Dix, but there had been no findings of a low back condition.  She also noted that the April 1974 enlistment examination for the Army Reserves had not shown a low back condition.  She therefore concluded that there was no finding of a back disability or arthritis during the Veteran's first post-service year.  The examiner found that there had been no evidence of a low back condition until December 2003 where a back injury at work due to a fall had been described as occurring 2 years previously.  She noted that the December 2003 physician had made a statement concerning the Veteran's reported history of being discharged from the military after only 6 months due to leg and low back problems.  However, the examiner determined that there was no such finding of low back problems in the military to substantiate this statement related to the Veteran's discharge from service.  She cited a February 2004 neurology consultation that referred to a back injury that had occurred 1 1/2 years previously, status post fall onto the back.  She found that these statements showed that the Veteran's low back condition had its onset many years after discharge.  Based upon the evidence and even considering the Veteran's lay statements of an August 1972 assault, the examiner concluded that there was no finding of a nexus to connect the development of his low back condition to any in-service injury.     

The evidence of record shows that the Veteran has a current diagnosis of degenerative disc disease and arthritis of the lumbar spine.  

However, the Board reiterates that the Veteran's service treatment records are negative for any complaints, diagnoses, or treatment for a back disability.  Indeed, at his July 1972 Medical Board examination, the Veteran did not report any back problems and in 1974, the Veteran specifically denied a history of recurrent back pain.  The Veteran's statement regarding his lack of back symptoms is highly probative, as it was made contemporaneous with his service.  Therefore, the Board finds that the evidence does not show that the Veteran had a chronic back disability in service or that a back problem was noted in service with continuity of back symptoms following discharge from service.

In addition, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for a back disability is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      

Moreover, at no time did any of the Veteran's treating providers find that his back disability was due to his period of service.  The November 2011 VA examiner reviewed the claims file, interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's back disability was due to his period of service.  The November 2011 examiner considered the Veteran's reports of in-service personal assault but noted that given the lack of findings of a low back condition in a February 1974 medical report and April 1974 enlistment examination for the Army Reserves, there was no finding of a chronic back disability or arthritis during the Veteran's first post-service year.  The examiner also determined that the Veteran's low back condition had its onset many years after discharge.  She supported this conclusion by citing the lack of evidence of a low back condition until December 2003 where a back injury at work due to a fall had been described as occurring 2 years previously.  She also noted a February 2004 neurology consultation that referred to a back injury that had occurred 1 1/2 years previously, status post fall onto the back.  Finally, the examiner acknowledged a statement from a December 2003 physician concerning the Veteran's reported history of being discharged from the military after only 6 months due to leg and low back problems.  However, she determined that there was no such finding of low back problems in the military to substantiate this statement.  For these reasons, the November 2011 opinion is afforded great probative value.  
      
As the Veteran has been diagnosed with degenerative arthritis of the lumbar spine, a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2013), service connection based on a theory of continuity of symptomatology can also be warranted under 38 C.F.R. § 3.303(b) (2013) for his back disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran is competent to report the onset and chronicity of symptomatology of his back disability, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
  
The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the etiology of his back disability falls outside the realm of common knowledge of a lay person.  To the extent that the Veteran himself believes that his current back disability is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current back disability is not competent medical evidence, as such question requires medical expertise to determine.  Id.  

Although the Veteran is competent to report the onset and chronicity of symptomatology of his back disability, the Board finds that the Veteran's lay assertions that his back disability had first manifested during his period of service are not credible.  The lay statements made in connection with the Veteran's compensation claim dated in June 2009 contradict the contemporaneous statements that he made upon service separation in which he did not report any back symptoms and his report of medical history in April 1974 in which he specifically denied having recurrent back pain.  The Board finds that the medical evidence generated at the time of the Veteran's period of service to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than his memory several decades following service discharge.  Additionally, the Veteran's reports of the onset of his back disability that were made in connection with his compensation claim are inconsistent with statements that he made in the course of seeking treatment prior to filing his June 2009 compensation claim.  Indeed, in a September 2005 VA medical report, the Veteran reported a history of neck/back pain for only the past 10 years.  A December 2003 VA medical report reveals that the Veteran gave a history of back pain for 2 years, status post a fall on his back.  A February 2004 neurology consultation shows that the Veteran gave a history of back pain of 1 1/2 years, status post a back injury.          

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a chronic back disability in service, and there is no competent and credible evidence indicating he had arthritis manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran's current back disability is related to his period of service, to include his reported personal assault.  Accordingly, service connection for a back disability is not warranted on any basis.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back disability is denied.  


REMAND

Although the Board regrets the additional delay, after a close review of the record, further development is needed prior to disposition of the claim for service connection for an acquired psychiatric disorder, to include PTSD.  

Pursuant to a September 2011 Board remand, the Veteran underwent a November 2011 VA examination to determine the etiology of his psychiatric disorders, to include PTSD.  Regarding PTSD, the examiner found that the Veteran met the DSM-IV criteria for this disability.  The only listed stressor was that of the Veteran's reported 1972 physical assault and attempted rape by two drill sergeants who allegedly threatened to kill him during the assault.  The examiner answered "Yes" to the question of whether this stressor met Criterion A of PTSD (i.e., whether it is adequate to support the diagnosis of PTSD).  However, she then opined that the Veteran's PTSD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She stated that there was too little medical evidence tying the Veteran's current psychiatric difficulties with events that occurred during military service and that there were many inconsistencies found in the claims file and on examination.  She noted that 40 years had passed since the Veteran's alleged traumatic event in service that he claimed was the source of his PTSD, with little to no medical evidence available from 1975 to 1979 or from 1981 to 2003.  She explained that although the available medical evidence since 2008 did support a PTSD diagnosis, there was no medical evidence of PTSD in VA records dated from 2003 to 2008.  She also reported that the personal history provided and available in the record did not give evidence to any emotional difficulties interfering with the Veteran's ability to work from 1972 to 2003, except for a brief period in 1980.  Additionally, she noted that the Veteran's prior attempt in 1980 to file a claim for service connection for mental disorders was denied due to a lack of adequate medical evidence linking his disorder to service.  She explained that "[i]f the VA examiners and VBA were unable to establish a clear link between events in service and mental disorder symptoms 8 years later, one can see the onerous task of trying to establish a clear link 40 years later."  The Board notes that the claim in 1980 involved a claim for nonservice-connected pension and not for service connection for a psychiatric disability.     

The Board notes that the November 2011 VA examiner essentially opined that the Veteran's PTSD was not related to his in-service stressor of receiving a beating on the back with pool cue sticks by two drill sergeants and being subject to an attempted rape, but also found that the same stressor was sufficient to support a diagnosis of PTSD for the Veteran.  The Board finds that the November 2011 VA opinion is internally inconsistent.  Additionally, as part of her rationale, the examiner emphasized that the Veteran's psychiatric disorders were not severe enough to affect his ability to work.  However, as the claim at hand is one for service connection, the occupational effects of the Veteran's PTSD are not relevant to whether his disability is related to service.  Similarly, the examiner's reliance on the legal determination in the prior denial of service connection is misguided.  Thus, the November 2011 VA opinion is inadequate, as it is internally inconsistent and lacks adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

Given the above, the Veteran should now be afforded a new VA examination with medical opinion from a physician clarifying whether the Veteran has a current PTSD diagnosis that is related to his in-service event of receiving a beating on the back with pool cue sticks by two drill sergeants and being subject to an attempted rape.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).      

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for an acquired psychiatric disorder, to include PTSD.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The AMC shall arrange for a psychiatric examination of the Veteran.  The claims file and a copy of this remand must be reviewed by the examiner in conjunction with the examination.  The examiner should elicit from the Veteran a detailed lay history of his reported stressors to the extent possible and this history should be documented in the examination report.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a.  Identify, by psychiatric diagnosis, each and every chronic psychiatric disability entity found. Specifically address whether a diagnosis of PTSD made in accordance with DSM-IV criteria is warranted.  If the criteria for a diagnosis of PTSD are not met, please explain why the criteria for such diagnosis are not met.

b.  Review the Veteran's service treatment records, lay history and stressor information for indications of military sexual trauma or physical trauma/assault, as reported by the Veteran.  In this regard, please note in the examination report the presence or absence of any signs/indicators of change of behavior or performance in service (or thereafter as relevant) that are corroborative that such a stressor occurred.  Upon review of the pertinent evidence, the examiner is requested to opine as to whether evidence indicates that personal assault/trauma occurred as reported.

c.  If a DSM-IV diagnosis of PTSD is made, the examiner should specify the stressor or stressors used as the basis for the diagnosis and whether the stressors is sufficient to produce/support a diagnosis of PTSD.  The examiner also should specify whether there is a link between the Veteran's current symptomatology and any in-service stressor found to be established by the record.  The examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed PTSD is related to a service stressor.

d.  For an acquired psychiatric disability other than PTSD (depressive disorder, major depression), the examiner should opine (as to each diagnosis) whether it is at least as likely as not (i.e., 50 percent or greater probability) that such originated during active service or is otherwise etiologically related to the Veteran's period of active service extending from March to August 1972.

As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  The examiner must explain the rationale for all opinions provided.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically note this in the report, and explain why this is so.

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


